 OVERHEAD DOOR CORPORATIONOverhead Door Corporation (Todco Division) andDistrict Lodge 65, Local Lodge 2102, Interna-tional Association of Machinists & AerospaceWorkers, AFLCIO. Cases 3-CA-10137, 3-CA-10260, and 3-CA-10446April 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn December 17, 1981, Administrative LawJudge Walter H. Maloney, Jr., issued the attachedDecision in this proceeding. Thereafter, both Re-spondent and the General Counsel filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.21. The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and (1) of the Actby discharging employee William Eaton on No-vember 21, 1980,3 because of his participation in astrike which commenced on May 5. Although theAdministrative Law Judge found that Eaton en-gaged in picket line misconduct on July 15 whichwarranted his discharge, he found that Eaton's mis-conduct was not the reason for his discharge. Be-cause of the "inordinate delay" between the date ofthe misconduct and the date of the discharge, theAdministrative Law Judge concluded that Re-spondent's reliance on Eaton's misconduct as justi-fication for his discharge was pretextual and thatthe real reason for his discharge was his activitieson behalf of the Union. Respondent excepts to thefinding that Eaton's discharge was unlawful, con-tending, inter alia, that the Administrative LawJudge's reliance on the passage of time between theI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.'To assure a "make-whole" remedy, we shall order Respondent to ex-punge from its files any references to the November 21, 1980, dischargesof Frank Haynoski and William Purdy and to notify them both in writingthat this has been done and that evidence of these unlawful dischargeswill not be used as a basis for future discipline against them.s All dates are in 1980 unless otherwise noted.261 NLRB No. 94misconduct and the discharge was unwarranted.We find merit in this exception.The record reveals that by letter dated Novem-ber 21 Respondent discharged approximately 11strikers because of picket line misconduct whichoccurred, with one exception, on July 15.4TheUnion thereupon filed charges with the Board al-leging that these discharges violated Section 8(a)(3)and (1) of the Act. After investigation, the Region-al Director issued a complaint, alleging as unlawfulthree of these discharges, those of Frank Haynoski,William Purdy, and William Eaton. The basis forthe complaint, as advanced at the hearing by coun-sel for the General Counsel, was that these threeemployees did not in fact engage in picket line mis-conduct as alleged by Respondent. Counsel for theGeneral Counsel never questioned Respondent'sgood faith in asserting picket line misconduct asthe reason for these discharges and never urgedthat Respondent's 4-month delay in effectuating thedischarges suggested that the alleged misconductwas not in fact the true reason for the discharge.Thus, neither party addressed the issue of the 4-month delay, and the record is silent as to Re-spondent's reasons for the delay. Nor is there anyevidence in the record to suggest that Respondent'sdelay in discharging Eaton was in any way differ-ent from its delay in discharging any of the other10 strikers. Under these circumstances, we are un-willing to question at this time the causal connec-tion between Eaton's misconduct and his discharge,or to speculate on the sole basis of the delay, and,in the absence of any supporting evidence, that Re-spondent's reliance on Eaton's misconduct as justi-fication for his discharge was pretextual.Since we agree with the Administrative LawJudge for the reasons stated in his Decision thatEaton did in fact engage in picket line misconducton July 15 as alleged by Respondent, we find thatRespondent's subsequent discharge of Eaton be-cause of this misconduct was lawful. Accordingly,we hereby dismiss this allegation of the complaint.5' One striker, William Purdy, was discharged because he allegedly har-assed strike replacements after work on July 23 as they were driving totheir homes.' The Administrative Law Judge, admitting that he was giving legaladvice as to the propriety of future conduct, concluded that Respondent's"unconditional" offer of reinstatement to Eaton on January 19, 1981, tominimize backpay liability, constituted condonation of his picket line mis-conduct. Therefore, according to the Administrative Law Judge, if Re-spondent subsequently discharges Eaton, as Respondent announced at thehearing it would do if it prevailed in having the complaint dismissed, Re-spondent would violate Sec. 8(aX3) and (1) of the Act. As it is our policynot to prejudge factual or legal issues, we do not rule at this time on theissue of whether Respondent's reinstatement of Eaton constituted condo-nation of his picket line misconduct. See General Dynamics Corporation.Pomona Division, 184 NLRB 553 (1970). We emphasize that our not pass-ing on this issue should not be construed either as indicating agreementor disagreement with the Administrative Law Judge's ultimate conclusionwith respect to the issue of condonation.657 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The Administrative Law Judge found, and weagree, that the nine employees hired by Respond-ent on November 24 and December 4 were hiredas production employees and were not hired asguards within the meaning of the Act. However,the Administrative Law Judge found that strikersAlice Lemk and Joyce Miller made unconditionaloffers to return to work by letter on August 29,and that striker James Stockwell made an uncondi-tional offer to return to work by telephone on Oc-tober 19. Therefore, the Administrative Law Judgefound that Respondent's failure to recall thesethree strikers to work on either November 24 orDecember 4 violated Section 8(a)(3) and (1) of theAct. Respondent excepts to this finding, contend-ing that none of these strikers made an uncondi-tional offer to return to work prior to Respondent'shiring of employees in November and December.We find merit in this exception.Certain strikers made their unconditional offersto return to work by signing one of two joint let-ters which were sent to Respondent. One of theletters is dated January 23, 1981. However, theletter signed by Lemk and Miller, among others, isundated. In his opening statement at the hearing,counsel for the General Counsel stated that both ofthese letters were signed in "late January." Howev-er, when counsel for the General Counsel offeredthe undated letter as an exhibit, the transcriptshows that counsel for the General Counsel statedthat the undated letter was received by Respondent"on or about August 29, 1981." In his brief to theAdministrative Law Judge, counsel for the GeneralCounsel moved that the transcript be amended bychanging this reference from "August" to "Janu-ary." This motion was unopposed by Respondent.The Administrative Law Judge, however, withoutruling on counsel for the General Counsel's motionand without any discussion, apparently concludedthat the undated letter was received by Respondenton August 29, 1980. There is nothing in the recordto support this conclusion of the AdministativeLaw Judge. Rather, as shown above, the recordsupports an inference, which we hereby draw, thatthe undated letter was received by Respondent onJanuary 29, 1981. Thus, since Lemk and Miller didnot make unconditional offers to return to workprior to the hiring of nine employees on November24 and December 4, Respondent was under no ob-ligation to recall them to work on those dates. Ac-cordingly, we hereby dismiss this allegation of thecomplaint.As to Stockwell, the parties stipulated to the ac-curacy of the log maintained by Respondent show-ing the names of strikers who telephone Respond-ent with offers to return to work; the dates of suchcalls; the jobs they had held prior to the strike;whether their former jobs had been filled by re-placements; the positions, if any, offered to themby Respondent; whether such offers were accepted;and the dates the strikers returned to work. Thelog reveals that on October 9 Stockwell telephonedRespondent. On October 10 Respondent informedStockwell that his former position had been filled,and Stockwell advised Respondent that he wouldaccept another position. On October 19 Respond-ent telephoned Stockwell and offered him a fabri-cation position on the second shift. Stockwellstated that he would let Respondent know the nextday if he would accept the offer, but Stockwell didnot contact Respondent again until December 15,when he asked for any job on the day shift. Underthese circumstances, we find that Stockwell's Octo-ber 9 offer to return to work was negated by hisfailure to respond to Respondent's October 19 offerof a job and that Stockwell did not reinstate hisoffer to return to work until December 15-a dateafter Respondent had hired additional employees.Accordingly, we find that Respondent did not un-lawfully fail to recall Stockwell to work, and wehereby dismiss this allegation of the complaint.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3:"3. By discharging striking employees FrankHaynoski and William Purdy because of activitieson behalf of the Union and by failing to recallstriking employee Harold Swan to a vacant posi-tion upon his unconditional offer to return to work,Respondent violated Section 8(a)(3) and (1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Overhead Door Corporation (Todco Division),Cattaraugus, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Make whole Frank Haynoski, WilliamPurdy, and Harold Swan for any loss of pay orbenefits they may have suffered by reason of thediscrimination against them, with interest, in themanner described in the section of this Decisionentitled 'Remedy."'2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:658 OVERHEAD DOOR CORPORATION"(b) Expunge from its files any references to thedischarges of Frank Haynoski and William Purdyon November 21, 1980, and notify them both inwriting that this has been done and that evidenceof these unlawful discharges will not be used as abasis for future discipline against them."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the complaint alle-gations as to which no violations have been foundbe, and they hereby are, dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI ATIONS BOARDAn Agency of the United States GovernmentOverhead Door Corporation (Todco Division), isposting this notice to comply with the provisionsof an order of the National Labor Relations Board.The order was issued after a hearing before an ad-ministrative law judge in a case in which we werefound to have committed certain unfair labor prac-tices.WE WILL NOT discourage membership in oractivities on behalf of District Lodge 65, LocalLodge 2102, International Association of Ma-chinists & Aerospace Workers, AFL-CIO, bydischarging strikers, failing to recall strikers tovacant positions upon their unconditional offerto return to work, or otherwise discriminatingagainst them in their hire or tenure.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL make whole Frank Haynoski, Wil-liam Purdy, and Harold Swan for any loss ofpay or benefits they may have suffered be-cause of the discrimination practiced againstthem, with interest.WE WILL expunge from our files any refer-ences to the discharges of Frank Haynoski andWilliam Purdy on November 21, 1980, and WEWII.L notify them both in writing that this hasbeen done and that evidence of these unlawfuldischarges will not be used as a basis for futurediscipline against them.OVERHEAD DOOR CORPORATION(ToDCO DIVISION)DECISIONSTATEMENT OF THE CASEFINDINGS OF FACTWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before me in LittleValley, New York, upon a consolidated unfair laborpractice complaint,' issued by the Acting Regional Di-rector for Region 3 of the National Labor RelationsBoard which alleges that Overhead Door Corporation(Todco Division) (herein called the Respondent)2violat-ed Section 8(a)(1) and (3) of the Act. More particularly,the consolidated amended complaint alleges that the Re-spondent refused to grant timely reinstatement to sevennamed employees who had participated in an economicstrike, failed to grant timely reinstatement to strikerHarold G. Swan after he had made a unconditional offerto return to work, and discriminatorily discharged strik-ers William Eaton, Frank Haynoski, and William Purdy.The Respondent contends that it granted reinstatementto the above-named strikers, including Swan, as soon asit had positions available for them to fill and that Eaton,Haynoski, and Purdy were discharged for misconductduring the strike. Upon these contentions the issuesherein were joined.3The Unfair Labor Practices AllegedThe Respondent and its predecessors have operatedtwo plants, known as Plant No. 5 and Plant No. 3, whichare located in or near the small town of Cattaraugus inwestern New York State. The Respondent and its pred-ecessors for a number of years had collective-bargainingagreements with the Union covering the 100 or so pro-duction and maintenance employees who worked atthese plants. The most recent of these agreements ex-pired on April 30, 1980. On May 5, a strike was called toThe principal docket entries in this case are as follows:Charge filed by District Lodge 65., Local Lodge 2102. InternationalAssociation of Machinists & Aerospace Workers, AFL-CIO (hereincalled the Union), against the Respondent in Case 3-CA-10137 on De-cember 2. 1980; charge filed by the Union against the Respondent in Case3-CA-10260 on February 11. 1981; charge filed by the Union against theRespondent in Case 3-CA-10446 on May 12, 1981; complaint issued bhthe Regional Director for Region 3 on January 13, 1981, in Case 3-CA-10137; the Respondent's answer in Case 3-CA-10137 filed on January 22.1981: amended complaint and order consolidating Cases 3-CA-10137 and3-CA-10260 issued by the Regional Director on March 18, 1981; the Re-spondent's answer in Cases 3-CA-10137 and 3-CA-10260 filed on March31, 1981; second amended complaint, including Case 3-CA-10446, issuedby the Acting Regional Director on June 30, 1981; the Respondent'sanswer thereto filed on July 8, 1981; hearing held in Little Valley, NesYork, on October 7 and 8, 1981; briefs filed with me by the GeneralCounsel and the Respondent on or before November 23, 19812 The Respondent admits, and I find, that it is a Texas corporationwhich maintains its principal office in Dallas, Texas. and plants in andabout Cattaraugus, New York. At its Cattaraugus, New York, plants theRespondent manufactures and sells laminated components and relatedproducts, and ships directly to points and places located outside the Stateof New York goods and merchandise valued in excess of S50.000 peryear. Accordingly, the Respondent is an employer engaged in commercewithin the meaning of Sec. 2(2), (6), and (7) of the Act. The Union is alabor organization within the meaning of Sec. 2(5) of the Act'Certain errors in the transcript herein are hereby noted and correct-ed.659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDenforce the Union's contract demands. The record in thiscase reveals that the strike was manifestly unsuccessful.Despite the fact that negotiations took place over aperiod of months, no contract has yet been concludedand the strike has, in effect, been abandoned.During the strike, the Union picketed both Plant No. 3and Plant No. 5. Plant No. 3 was completely closed for aperiod of several months. The Respondent attempted tooperate Plant No. 5 with about 33 supervisory and man-agerial personnel. The events which form the basis ofthis case occurred at Plant No. 5, located on Route 353just south of the Village of Cattaraugus. Both plantswere being actively picketed by the Union during thesummer of 1980.On July 2, the Respondent wrote a letter to all strikingemployees in which it notified them that the Respondentwas going to attempt to operate the plant with new em-ployees. The letter, signed by Plant Manager Donald R.Ritter, stated as follows:Your job and your future with our Company arenow at stake, as is the future of our plant in Cattar-augus. Your Union and the Company have bar-gained long and hard, and in complete good faith.We are now at an impasse and anticipate no furthernegotiations.The plant will be re-opened for business, but beforewe hire a permanent replacement for your job, youhave the opportunity to return to work at the finaloffer the Company made on wages, fringes and con-tract, which is included with this letter.·..If you fail to call or come in by 5:00 pm, July8th, the Company will begin to advertise and acceptapplications and hire new employees who will per-manently replace any employee whose job they fill.If you do not report by 5:00 pm, July 8th, you mayreport after such date and time. However, if yourjob has been filled by a permanent replacement,your employment and status with the Company willbe determined by law.Throughout the week following July 8, the Respond-ent interviewed applicants to replace striking employeesat Plant No. 5 and was able to secure about 20 to 30 re-placements to augment the staff of managerial and super-visory employees that had been keeping the plant openduring the first 2 months of the strike. Because the en-trance to the plant was being actively patrolled by unionpickets, the Respondent anticipated that its recruitswould experience some difficulty in gaining access to thebuilding. Their fears proved to have ample foundation.Tuesday morning, July 15, was set as the first day forstrike replacements to go to work. Rather than ask thereplacements to report individually to the plant, the Re-spondent arranged for them to meet managerial and su-pervisory personnel in the parking lot of a supermarketlocated in the village of Cattaraugus, a mile or so fromthe plant. The parking lot served as a staging area for acaravan of 15 to 20 privately owned cars and pickuptrucks which carried supervisors and strike replacementsto the plant.The caravan proceeded from the village to Plant No. 5about 7:30 a.m., escorted by village policemen anddeputy sheriffs. Two or three law enforcement officialswere in place at the picket line to greet the caravanwhen it arrived. Also present to greet the convoy were50 to 60 excited pickets who had been anticipating thearrival of strike replacements and who had been patrol-ling the entrance in a circular picket line.The line of cars turned right from the state highwayand approached the spot where the pickets were march-ing. At this point a melee took place. The police directedthe lead car-a 1973 Ford pickup truck driven by plantSuperintendent Ronald Gemmill-to proceed slowlythrough the picket line. As the truck inches its waythrough a mass of shouting, screaming humanity, picketsgrabbed the truck, began to rock it, showered it withrocks, and beat on its doors and panels. The truck madeit through the picket line and up the hill which lead tothe plant building, but not before the front window hadbeen smashed. Gemmill is not sure whether it wassmashed by a rock, a stick, or a picket sign. The othertrucks and cars made it through the picket line but sever-al were similarly accosted by pickets, some of whomdamaged the fenders or the headlights by swinging base-ball bats, sticks, and other items at the vehicles as theypassed. Four or five pickets were arrested during this in-cident and were charged with various offenses.No serious picket line confrontations occurred thereaf-ter, although the driveway to the plant had to be sweptperiodically to remove debris, such as broken glass androofing nails. Strikers continued to picket throughout thesummer and the fall. As Plant No. 5 began to resumenormal operations, the Respondent hired Security Alert,a Buffalo-based plant security company, to patrol thepremises and to monitor activities at the picket line.Approximately 11 employees were discharged becauseof picket line activities which occurred on the morningof July 15. This number included discriminatees WilliamEaton and Frank Haynoski. A third discriminatee, Wil-liam Purdy, was discharged because, on July 23, he as-sertedly buzzed or harassed homeward-bound strike re-placements as they drove their cars along County Route10 in the town of New Albion, some miles from the en-trance to Plant No. 5. The details of these incidents willbe discussed, infra. All three were first notified of theirdischarges by similar letters, dated November 21. Eatonwas told that he had committed serious acts of miscon-duct on July 15, consisting of unlawfully supplyingweapons, including bats and clubs, to other striking em-ployees for use in intimidating those who sought to enteror leave the plant premises. Haynoski was accused of un-lawfully breaking the windows of vehicles with a club asthey were attempting to enter the plant. Purdy was ac-cused of unlawfully chasing and harassing vehiclesdriven by the Respondent's employees on July 23.In the late fall of 1980, it became apparent to the Re-spondent that the outside guard service was costing anexorbitant amount of money. It decided to replace theservice with its own employees. The Respondent hired a660 OVERHEAD DOOR CORPORATIONtotal of nine individuals on November 24 and December4 with the clear understanding that they would be as-signed to guard duty as long as the Respondent felt thatits plant security needs required special guards. Aftertheir guard services were no longer needed, they wereassured regular production jobs. Beginning about De-cember 10, eight of these individuals were placed onguard duty, four at Plant No. 3 and four at Plant No. 5.They were given uniforms, placed at the entrances to theplants during the day, and were told to exclude unau-thorized persons from company premises. After the endof the second shift, they locked the gates and made therounds of plant buildings. Later, they were assignedcleanup duties to fill out their night and weekend shifts.During the approximately 4 months that they were as-signed to guard duties, these eight employees worked a32-hour shift one week and a 48-hour shift the followingweek. Shortly before April 6, the Company determinedthat the security situation was such that it could dispensewith regular guard protection. The picket line which op-erated only sporadically during the winter was gone,most striking employees had returned to work, and actsof vandalism, such as dusting the driveway with debris,had ceased. Accordingly, on April 6, the Respondenttransferred the plant guards to production jobs, and theyhave continued to hold those positions since that time.On or about August 29, 1980, some 16 strikers signedand delivered to the Respondent a round-robin lettermaking an unconditional offer to return to work. As ofOctober 20, the Respondent had employed about 95 to100 production employees, of which number about 30 to35 were returning strikers. It was operating on a two-shift basis. Between December 4 (by which time the nineplant guards had been hired) and March 31, 1981, theRespondent did not hire or reinstate any production em-ployees, except for discriminatees Eaton, Haynoski, andPurdy, who were offered reinstatement by letters datedJanuary 19, 1981.5 All three accepted. However, Purdyworked only a day and a half after returning and thenquit. On or about January 25, some 36 strikers signedand delivered to the Respondent another round-robinletter offering unconditionally to return to work. Noneof them were put back on the payroll until March 31 orthereafter.At the time the strike began, striker Harold Swan wasa shear operator. Before that time he had been employedat the higher rated job of clipper operator but, in thelatter position, had to work the second shift. Late in Oc-tober, Swan called Plant Manager Ritter and asked to goback to work. He told Ritter that he was a shear opera-tor and would be primarily interested in that position.Ritter replied that there was nothing available at thetime and suggested that Swan called back later. In De-cember, Swan learned that the clipper operator, DanCzechowski, was leaving the Company and that shearoperator John Perkins was being promoted to take hisplace. Czechowski left on December 31. On January 5,Swan called Perkins and asked about the vacancy which' Eaton, Haynoski, and Purdy received offers 6 days after the GeneralCounsel issued an unfair labor practice complaint in Case 3-CA-10137,alleging that they had been discharged for engaging in union activitiesand protected concerted activities.was being created by Perkins' promotion. Ritter said thatthe facts which had come to Swan were true but, at thattime, the Company was not hiring anyone to fill theshear operator position because it had no need for a full-time shear operator. Swan then told Ritter he wouldaccept any position available.ln fact, between January 5and March 31, the Respondent filled the vacant shearoperator position on approximately 37 working days byassigning the job temporarily to Peggy Maybee, whowas working in the shop as a shear helper.6The Re-spondent claims that it was following a provision in theexpired contract which permitted temporary assignmentsof employees to jobs under the stipulation that theywould be paid the higher job rate if they filled the jobfor more than 5 consecutive days. On March 31, Swanwas offered and accepted reinstatement as a shear opera-tor, although the Respondent asserted at the hearing thatit really did not need a full-time shear operator on itspayroll when it took him back.The following striking employees made telephonic re-quests to the Company to return to work on the dates setforth after their names. They also made written requestson one of the two letters which was placed into evi-dence. The date of their actual return or offer or rein-statement is set forth in the third column.Employee RTelephoneRequest(s)WilliamStrubleAliceLemkJoyceMillerJamesStock-wellPatriciaStock-wellMaryEd-wardsRickCleve-land12-5-8012-9-8012-19-8010-19-8012-15-8012-15-801-7-811-20-811-23-81Written Request1-25-818-29-808-29-801-25-811-25-811-25-811-25-81ReinstatementOffer5-5-815-5-815-5-815-5-815-19-815-19-815-19-81The General Counsel contends that these individualsshould have been reinstated on April 6 when the Re-spondent transferred seven plant guards to productionline positions.Analysis and ConclusionsI. The discharges of Eaton, Haynoski, and PurdyThe Supreme Court laid out the basic principles gov-erning the legality of the discharges of Eaton, Haynoski,' Maybee was still regularly classified as a grade 2 shear helper at thistime.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Purdy in its decision in N.L.R.B. v. Burnup & Sims,Inc., 379 U.S. 21, 23 (1964), when it said:Over and again the Board has ruled that 8(a)(l) isviolated if an employee is discharged for miscon-duct arising out of a protected activity, despite theemployer's good faith, when it is shown that themisconduct never occurred. [Citations omitted.] Insum, § 8(a)(1) is violated if it is shown that the dis-charged employee was at the time engaged in a pro-tected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct in the course of that activity, and thatthe employee was not, in fact, guilty of that miscon-duct.Certain gloss placed upon this holding by the Board re-lates only to which litigant has the burden of proof atdifferent stages of the proceeding to establish the ulti-mate facts.' If, in fact, an employee is not guilty ofpicket line misconduct which is asserted as the basis forhis discharge, the employer's good faith in asserting it isimmaterial. Community Motor Bus Company, Inc., 180NLRB 677 (1970).William Purdy was fired on November 21, some 4months after he assertedly buzzed or harassed nonstrik-ing employees by passing them, driving his car in frontof them, and then stopping suddenly in front of themwhile these employees were driving home from work.Purdy was a striker and the Respondent asserts that suchconduct on his part was an effort to intimidate strike re-placements, even though the events allegedly happenedseveral miles from the picket line. The drivers of theother vehicles swore out criminal charges against Purdyand notified the Respondent of the event in question.However, they never showed up to prosecute the crimi-nal charges and none of them appeared to testify at thehearing in this case to back up the allegations they madein the warrants which they signed. Purdy denied underoath the conduct attributed to him and his denial is un-contradicted by any probative evidence in this record.Accordingly, I conclude that he did not, in fact, committhe wrongs alleged. It follows from this conclusion that,when the Respondent discharged Purdy for strike relatedmisconduct of which he was not guilty, it violated Sec-tion 8(a)(1) and (3) of the Act.Frank Haynoski was discharged some 4 months afterthe July 15 picket line incident because he allegedlybroke the window in Gemmill pickup truck while Gem-mill was driving through the line. Haynoski deniedbreaking the window in Gemmill's truck and there is notestimony in the record which specially identifies him asthe culprit. One of the Respondent's witnesses, JamesMiller, first testified that he saw Haynoski break thewindow in question and then, upon closer questioning,backed off from his earlier identification. Accordingly, Icredit Haynoski's denial. There is no doubt that Hayn-oski was one of 50 to 60 pickets at the line on July 15,' Farmers Co.-Operative Gin Association, 161 NLRB 887 (1966); RubinBros. Footwear, Inc, and Rubin Brothers Footwear, Inc., 99 NLRB 610(1952); Giddings & Lewis, Inc., 240 NLRB 441 (1979); Gold Kist. Inc.. 245NLRB 1095 (1979); Blair Process. Inc., 199 NLRB 194 (1972).and there is also no doubt that a short-lived but violentpicket line confrontation occurred between pickets andthose seeking to cross the line which resulted, inter alia,in the smashing of Gemmill's windshield. However, mereproximity of a particular striker to persons culpable ofpicket line misconduct is not enough to implicate thestriker in the misconduct of others, in the absence of spe-cific proof of his personal responsibility. Gold Kist. Inc.,supra. In this case, there is no specific proof that Hayn-oski did anything more than stand or walk at or near thescene of the incident holding a picket sign when Gem-mill's truck was being damaged. Accordingly, when theRespondent discharged Haynoski for picket line miscon-duct which he did not commit, it violated Section 8(a)(l)and (3) of the Act.The case of William Eaton presents different andcloser issues. Eaton was the vice president of the Localat the time of the July 15 incident. He is now the presi-dent. He was also one of the principal union negotiatorsin the collective-bargaining efforts which failed. Theevent upon which the Respondent relied in dischargingEaton also occurred at the picket line on the morning ofJuly 15, just minutes before the violence erupted. Thetestimony relating to this event involves a head-on credi-bility issues. Company Vice President Donald R. Bowen,in charge of industrial relations, the Respondent's leadnegotiator, was at the picket line on the morning in ques-tion. Bowen testified that he personally saw Eaton walkover to a car parked near the line, reach into the trunk,and pull out two handfuls of sticks and baseball bats.Eaton then returned to a group of strikers who gatheredabout him, presumably to take the items from him. It isclear from other testimony, including the film which is inevidence, that bats and sticks were used by certain pick-ets on vehicles a few minutes later in an effort to preventthem from crossing the picket line. There is no sugges-tion that Eaton himself used any of these weapons orthat he personally did anything during the picket lineriot other than patrol the area with a picket sign. More-over, there is credible evidence that bats had been layingaround the picket shack for a period of days and wereused by pickets for impromptu ball games. There is alsosome evidence that paid union officials transported batsto the picket line from outside the Cattaraugus area.Eaton flatly denied using bats or sticks while picketingand denies supplying pickets with bats or sticks, as al-leged. He testified further that he repeatedly instructedpickets throughout the strike to avoid all violent acts.I credit Bowen's testimony and conclude that, a fewminutes before the convoy of strike replacements ar-rived, Eaton handed pickets two handfuls of bats andsticks. In light of what occurred shortly thereafter, Iconclude from these facts that Eaton's action on this oc-casion could be egregious misconduct which would justi-fy the Respondent in discharging him, despite the factthat it occurred in a setting of protected activity. How-ever, like any cause for discharge, the asserted causemust be the real cause. Even if employee conduct is vio-lent, insubordinate, ill-tempered, or threatening, a dis-charge which occurs thereafter may still be a violation ofSection 8(a)(1) and (3) of the Act if the misconduct is662 OVERHEAD DOOR CORPORATIONnot the real cause of the discharge and is merely reliedupon as a pretext. See Lord & Taylor, a Division of Associ-ated Dry Goods Corp., 258 NLRB 597 (1981), and casescited therein. In Eaton's case, it was not until 4 monthsafter the picket line misconduct occurred that the Re-spondent discharged him. By this time tempers hadcooled, strike enthusiasm had materially waned, andstrikers were seeking in large numbers to return to work.There was no need to delay the Respondent's action forpurposes of investigation, since the evidence relied uponat the hearing in this case-the eyewitness observationsof the Company's highest labor relations official-wasavailable to the Respondent at the time of the incident.Moreover, Eaton was not just any union sympathizer butwas (and is) the leader of the union cause within theplant. His absence would materially cripple the Union'sability to press future collective-bargaining demands orto rally its strength after a disastrous defeat at the picketline. Moreover, punitive action taken against him andother holdouts in November could well have had theeffect of ending the strike in its entirety and cooling theardor of those who were still determined to carry on.Normally, sharply defined acts such as insubordinationor violence trigger a prompt response from an employerwho is truly concerned about maintaining disciplineamong its work force. In such cases, spontaneity ofaction often provides a reliable clue to genuineness ofmotive. Passaic Crushed Stone Co.. Inc., 206 NLRB 81(1973). In this case, the inordinate delay in bringingabout Eaton's discharge casts more than a cloud of suspi-cion that picket line activity involving the furnishing ofbaseball bats was not the real reason for the dischargebut was merely the excuse. Accordingly, I conclude that,by discharging William Eaton because of his membershipin and activities on behalf of the Union, the Respondentviolated Section 8(a)(1) and (3) of the Act.More than passing notice should be given to post-dis-charge actions of the Respondent concerning Eaton,Haynoski, and Purdy, since they bear not only upon theamount of backpay due and owing but also upon themerits of the discharges themselves. Shortly after the Re-gional Director issued the original complaint in theseconsolidated cases the Respondent wrote to each ofthese individuals and offered them reinstatement. Inalmost identical letters, dated January 19, 1981, the Re-spondent stated:As a result of findings by the National Labor Rela-tions Board concerning your discharge, it is imme-diately revoked and you are immediately reinstatedas an employee of TODCO with no loss of seniorityor status.You are also hereby unconditionally offered, withno loss of seniority or status, the opportunity toreturn to work in the position of Fabricator, Grade4, at the hourly rate of $5.50. This is the position towhich you would have been entitled had you notbeen discharged and had you evidenced a desire toreturn to work during the period November 21,1980 to the present. Your former position ...wasnot available during this period and is not availabletoday, since all such positions and equivalent posi-tions which had been available were previouslyfilled by replacement employees and striking em-ployees who returned to work prior to November21, 1980.Please contact the undersigned as soon as possibleto indicate whether you wish to return towork. ...The above offer will remain open up to and includ-ing February 2, 1981. Please let me have the courte-sy of a reply before then.All three employees accepted the offer within thegrace period allowed. Haynoski and Eaton are still em-ployed. As noted above, Purdy left the day after he re-turned.There were no "findings" by the Board concerning thethree discharges as set forth in the above-quoted letters.As of this writing, no such findings have yet been made.The allusion in these letters to "findings" necessarily re-ferred to allegations of wrongdoing contained in thecomplaint. Although no indication can be found in theabove-referenced letters to the Respondent's reason foroffering reinstatement, the Respondent now states that ittook this action simply to mitigate its damages for back-pay liability should it not prevail in this proceeding. Itcandidly announced at the hearing that, if it prevails onthe merits and the Board finds that the discharges werevalid, it will then discharge Eaton and Haynoski again,presumably for the same reasons it originally asserted.The Respondent made no such reservations in its offersof reinstatement, which it described as "unconditional."While the Board and its administrative law judges nor-mally do not give legal advice as to the propriety offuture conduct, these assertions by the Respondentshould not go unnoticed. In The Colonial Press, Inc., 207NLRB 673, 674 (1973), the Board stated:...when the employer, by his statements or con-duct, evidences a lack of genuine concern aboutsuch misconduct by forgiving it or by offering re-employment despite the prior misconduct, we willnot permit him subsequently to reassert the con-doned conduct as a basis for refusing reemploy-ment. For, once he has indicated that the miscon-duct on which he relied for severing the employ-ment relationship is no longer his true reason fordenying reemployment to those who have protestedhis unlawful acts, there can remain only the dis-criminatory reason for denying such reemploy-ment-i.e., retaliation against such persons forhaving struck or picketed in protest against the em-ployer's unlawful interference with employee rights.The same rational holds true with respect to economicstrikers. Woodlawn Hospital, 233 NLRB 782 (1977). Seealso Confectionery and Tobacco Drivers and Warehouse-men's Union, Local 805. IBTCWHA v. N.LR.B., 312F.2d. 108 (2d Cir. 1963).It is idle for the Respondent to state now that it didnot condone Eaton's July 15 activities when, on January21, it offered him reinstatement unconditionally and663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout reservation. The Respondent was then wellaware of Eaton's picket line activities and no possiblejustification exists to hold that its reinstatement offer wasless than the legal equivalent of condonation, notwith-standing any private misgivings or reluctance which theRespondent might still harbor. The Respondent's desireto mitigate its possible backpay liability cannot detractfrom the inescapable legal effect of what it actually did.An unusual wrinkle exists in this case which is notfound in most condonation cases; namely, the fact thatthe Respondent herein extended condonation after it dis-charged Eaton, not before the discharge took place.However, if condonation truly wipes the slate clean, asthe Board has repeatedly stated, then it must do so retro-actively on a nunc pro tune basis. Moreover, the Re-spondent's willingness to forgive and forget so soon afterit discharged Eaton bears upon the genuineness of itsmotive at the time it effectuated the discharge and sup-ports a finding that, in fact, it indulged in a pretext fromthe beginning.2. The reinstatement of Harold SwanAs found above, striker Harold Swan orally indicatedto Plant Manager Ritter on or about October 20 that hewanted to return to his former job as shear operator. Atthat time, the job was being filled by replacement JohnPerkins. Under the Board's decision in Laidlaw,8an eco-nomic striker is entitled, upon unconditional application,to return to his former or substantially equivalent em-ployment if that position still exists and the respondenthas no other business justification for refusing the re-quest. He is not entitled to reinstatement if no job existsor if it has been filled by a permanent replacement. Thefacts of this case show that, until Swan made a secondrequest for reinstatement on January 5, Perkins filled theshear operator job, except on certain occasions when hesubstituted on the clipper for Czechowski who was oftenabsent for reasons of illness. On those occasions, Maybee,the grade 2 shear helper, took Perkins' spot, the sameone that Swan had applied for. She did so approximatelyfive times before Czechowski was terminated on Decem-ber 31. Since Swan applied for permanent, not tempo-rary or occasional employment, and as the opening onthe shear operator arose during this period of time onlyon an occasional basis, I conclude that the Respondentwas justified in denying Swan's initial application be-cause the position was, in essence, filled by a replace-ment until December 31.After the first of the year, a different situation arose.Perkins was promoted to the clipper operator job andleft a vacancy in the shear operator position. The Re-spondent states that, between January 5 and March 31,when Swan returned, the same situation continued whichexisted before Czechowski's termination. It contends thatno one really acted as shear operator and Maybee merelyfilled in, as she had in the past, on an occasional basis.The facts do not bear out this contention. The Respond-ent stipulated that, during January, February, andMarch, Maybee, serving without benefit of permanentI The Laidlaw Corporation. 171 NLRB 1366 (1968), enfd. 414 F.2d 99(7th Cir. 1969).reclassification as shear operator, filled this job at theshear operator's pay on approximately 37 working days.Such employment extended to more than half of theworking days which elapsed during this period of time.In fact, a vacancy in the operator's position not only ex-isted after January 1, but was being filled by a temporaryreplacement during that period of time, despite the "de-clining orders" market which the Respondent was expe-riencing. It was being filled by temporarily promoting astrike replacement instead of reinstating Swan. It is wellsettled that a request for reinstatement may not be deniedbecause the position has been filled by a temporary re-placement. Under such circumstances, it was a violationof Section 8(a)(1) and (3) of the Act for the Respondentto refuse reinstatement to Swan or after the date whenCzechowski was terminated. I so find and conclude.3. The failure to recall seven strikers on April 6Late in November and early in December 1980, whenmany employees were still on strike, the Respondenthired a total of nine new employees and assigned them todo guard duty in place of the outside contractor whoseservices were being terminated. Eight of these employeeswere so assigned. On April 6, when the Respondentjudged that strike tension had eased to the point where itcould discontinue guard operations, it assigned seven ofthese employees, at no increase in their basic wage rates,to do production work. The General Counsel contendsthat, when this assignment was made on April 6, the Re-spondent was in effect admitting that seven jobs wereopen and argues that the Respondent was under a legalobligation at that time to offer these jobs to strikers pref-erence to the guards. The General Counsel argues thatthere was no essential difference between transferringguards to these positions and calling the unemploymentoffice for new hires. All of the named discriminatees inquestion, with one exception, had sought reinstatementbetween the time the plant guards were hired and thetime they were permanently reassigned to productionwork. One discriminatee, James Stockwell, had initiallysought reinstatement by phone on October 19, beforeany guard employees had been hired. Two did so onAugust 29.Under the Board decision in Pillows of California, 207NLRB 369 (1973), and Kennedy & Cohen of Georgia Inc.,218 NLRB 1175 (1975), an employer faced with requestsby economic strikers to return to work may lawfully fillvacancies which arise in his plant by the nondiscrimina-tory transfer, promotion, or demotion of employees al-ready working, so long as it does not hire new employ-ees to fill the slots vacated by in-house transfers. Withthe exceptions noted above, this did not occur here. Alawful transfer situation normally arises only when thereis a business down turn which would allow the companyto continue its operations with a reduced work force. Itcan also happen when, as here, an entire function, suchas policing the plant premises with specially designatedemployees, has been discontinued. Unlike the situationfound in Randall, Burkhart/Randall, Division of Textron,Inc., 257 NLRB 1 (1981), the Respondent in this casehired the transferred employees originally as production664 OVERHEAD DOOR CORPORATIONworkers, assigned them to pull guard duty, and thentransferred them back to the production floor. When ithired them in late November and early December, itmade a commitment to retain them as permanent em-ployees, even after the need for special plant security dis-appeared. These individuals were, in effect, productionworkers on temporary loan to the supervisor in chargeof plant security. Hence, in April, when the need fortheir services as guards ceased, the Respondent had thechoice of either discharging them or giving them pro-duction work. As they were permanent employees, theEmployer had no obligation to terminate them in orderto accomodate economic strikers who wished to return.N.L.R.B. v. Mackay Radio & Telegraph Company, 304U.S. 333 (1938). In this case, four of the seven discrimin-atees named in paragraph 7 of the second amended com-plaint were still on strike when the plant guards wereoriginally hired. They did not signify their desire toreturn to work, either orally or in writing, until after theplant guards were on the Respondent's payroll under thearrangement described above. Accordingly, they have noclaim of preference over employees hired at a time theypreferred to remain away.A different situation exists with respect to Alice Lemk,Joyce Miller, and James Stockwell, all of whom signifiedto the Respondent their desire to return, either by round-robin letter dated August 29 or by phone on October 19,before the plant guards were hired. The Respondent hadno right to hire others in their place following their un-conditional offers to return, unless it could justify the de-cision on some business-related basis, such as inability toperform a plant guard job. No such justification exists,none was argued here, and none is found in the record.Accordingly, I conclude that, when on November 24and December 4, the Respondent hired employees whowould ultimately either take the jobs sought by thesethree returning strikers or would postpone their return towork, it violated Section 8(a)(1) and (3) of the Act.Upon the foregoing findings of fact and upon theentire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAWi. The Respondent Overhead Door Corporation(Todco Division) is now, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. District Lodge 65, Local Lodge 2102, InternationalAssociation of Machinists & Aerospace Workers, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By discharging striking employees William Eaton,Frank Haynoski, and William Purdy because of activitieson behalf of the Union; by failing to recall striking em-ployee Harold Swan to a vacant position upon his un-conditional offer to return to work; and by failing torecall striking employees Alice Lemk, Joyce Miller, andJames Stockwell to vacant positions upon their uncondi-tional offers to return to work, the Respondent violatedSection 8(a)(l) and (3) of the Act.4. The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent herein has engagedin certain unfair labor practices, I will recommend that itbe required to cease and desist therefrom and to takecertain affirmative actions designed to effectuate the pur-poses and policies of the Act. As all of the discriminateesin this case have at one time or another been offered re-instatement to their former or substantially equivalentpositions, and as the General Counsel makes no conten-tion that they have not ultimately received such rein-statement, I will not include a normal reinstatementremedy in my recommendation to the Board, but I willrecommend that the Respondent be required to makewhole William Eaton, Frank Haynoski, and WilliamPurdy for any loss of earnings which they may have suf-fered by reason of their discharges on November 21,1980, until such time as they were reinstated, that itmake whole Harold Swan for any loss of earnigs whichhe may have suffered from the date of the termination ofDan Czechowski until March 31, 1981, and that it makewhole Alice Lemk, Joyce Miller, and James Stockwellfor any loss of earnings which they may have sufferedfrom the dates the plant guards were first hired untilthey were actually reinstated, to be computed in accord-ance with the Woolworth9formula, with interest on theserespective sums at the adjusted prime rate used by theInternal Revenue Service for computing interest on taxpayments. Olympic Medical Corporation, 250 NLRB 146(1980), and Isis Plumbing & Heating Co., 138 NLRB 716(1962). I will also recommend to the Board that the Re-spondent be required to post the usual notice advising itsemployees of their rights and of the remedy in this case.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record herein considered as awhole, and pursuant to Section 10(c) of the Act, I makethe following recommended:ORDER'0The Respondent, Overhead Door Corporation (TodcoDivision), Cattaraugus, New York, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in or activities on behalfof District Lodge 65, Local Lodge 2102, InternationalAssociation of Machinists & Aerospace Workers, AFL-CIO, by discharging strikers, failing to recall strikers tovacant positions upon their unconditional offer to returnto work, or otherwise discriminating against them intheir hire or tenure.9 F W Woolworth Company, 90 NLRB 289 (1950).'0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.665 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative actions designed toeffectuate the purposes and policies of the Act:(a) Make whole William Eaton, Frank Haynoski, Wil-liam Purdy, Harold Swan, Alice Lemk, Joyce Miller,and James Stockwell for any loss of pay or benefitswhich they may have suffered by reason of the discrimi-nations found herein, in the manner described above inthe section of this Decision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to analyze theamounts of backpay due under the terms of this Order.(c) Post at the Respondent's Cattaraugus, New York,plants copies of the attached notice marked "Appen-dix.""' Copies of said notice, on forms provided by theRegional Director for Region 3, after being duly signedby a representative of the Respondent, shall be postedimmediately upon receipt thereof, and shall be main-tained by the Respondent for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.Insofar as the consolidated complaint alleges matterswhich have not been found to be violations of the Act,the said complaint is hereby dismissed." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."666